Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 152.  The disclosure describes 152 as the protrusion on the distal end of the prong. It appears 151 of Figure 15 should be changed to 152 as this element appears to be the protrusion at the distal end of the prong. Additionally, 151 is not provided for in the written description. Reference numerals 138, 138A and 138B are not pointing to any structure (no leading line). These reference characters appear to refer to the same axis. Applicant has used letters to refer to other axes, e.g. I-I and T-T. It is suggested the same nomenclature be used for the other axis (138,138A, 138B). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: connector in claims 1-2, 11 and 22 and retaining mechanism in claims 12 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 22-26 are drawn to a method of assembling a dental cleaning tool. Claim 22 recites several attaching steps and a connecting step; however, the device is not actually assembled in various steps as claimed. Instead, the disclosure explains that the first cleaning instrument and handle are formed by molding, which would result in a monolithic structure and thus not require assembling steps (only a providing step should be recited). Claim 24 recites the “attaching” comprises “integrally forming the first cleaning instrument and the handle”, while claim 22 recites providing handle and attaching a first cleaning instrument to the first end of the handle. Structures cannot be attached to one another in an attaching step if they have not even been formed yet and per claim 24 and the disclosure, the handle and first cleaning instrument are formed together. The second and third cleaning tools are also formed in one piece and attached to the handle in a single step, by engaging the prongs in the opening of the handle. The three steps (attaching a second cleaning instrument…., attaching a third cleaning instrument and rotatably connecting….) recited are actually a single step of coupling the connector to the handle. It is noted that claims 22-26 do not provide any limitations different from the product claims (1-21). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 16, 22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yingjian (CN 201977044).
Regarding claim 1, Yingjian discloses a dental cleaning tool (Refer to Figures 8 and 10 and annotated Figure 8 below) comprising: a handle (3) defining a longitudinal axis and a storage gap, the handle having a first end and an opposing second end; a first cleaning instrument extending from the first end of the handle; a second cleaning instrument positionable between a stowed position in which the second cleaning instrument is positioned within the storage gap and an operable position in which the second cleaning instrument extends from second end of the handle; a third cleaning instrument positionable between a stowed position in which the third cleaning instrument is positioned within the storage gap and an operable position in which the third cleaning instrument extends from the second end of the handle; and a connector having a first end and an opposing second end and defining a connector axis, wherein the second cleaning instrument is connected to the first end of the connector and the third cleaning instrument is connected to the second end of the connector, the connector is rotatably connected to the handle for selectively positioning the second cleaning instrument and the third cleaning instrument relative to the handle, wherein the second cleaning instrument is in the operable position when the third cleaning instrument is in the stowed position and the third cleaning instrument is in the operable position when the second cleaning instrument is in the stowed position.  Yingjian teaches the second and third cleaning instruments are rotatably coupled to the handle and pivot between stowed and in-use positions (Refer to Figures 8 and 10 and paragraphs 0053 and 0057).

    PNG
    media_image1.png
    624
    487
    media_image1.png
    Greyscale

Regarding claim 2, Yingjian discloses the connector (Refer to annotated Figure 8 above, and same component in Figure 10) extends along the longitudinal axis when one of the second cleaning instrument and the third cleaning instrument is positioned within the storage gap. The second and third cleaning instruments pivot between a stowed position where they are disposed in the storage gap (referred to as a groove in disclosure of Yingjian) and an in-use position where they protrude beyond the end of the handle. When one tool is stored and the other in use, the entirety of the connector extends along the longitudinal axis. 
Regarding claim 3, Yingjian discloses the storage gap has a length greater than a length of each of the second cleaning instrument and the third cleaning instrument such that the second cleaning instrument and the third cleaning instrument fit entirely within the storage gap.  In order for the instruments to rotate into the gap as shown by dashed lines in Figures 8 and 10, and in turn be stored in the storage gap, the gap must be at least slightly larger than the tools themselves, because if the gap were exactly the same size as the tool, the tool would not fit into the gap and would not be capable to rotating to the extent intended by Yingjian. 
Regarding claim 5, Yingjian discloses the second cleaning instrument includes a toothpick (Refer to Figures 8, 10 and annotated figure above).
Regarding claim 6, Yingjian discloses the third cleaning instrument includes an interdental cleaning member (Refer to Figures 8, 10 and annotated figure above).
Regarding claim 16, Yingjian discloses the handle includes a first arm (portion of handle to the left of the storage gap) and a second arm (portion of handle to the right of the storage gap) extending along the longitudinal axis and defining the storage gap therebetween.  
Regarding claim 22, Yingjian disclose a method for assembling a dental cleaning tool (Refer to annotated Figure below and Figures 8 and 10), the method comprising: providing a handle (3) defining a longitudinal axis and a storage gap, the handle having a first end and an opposing second end; attaching a first cleaning instrument to the first end of the handle; attaching a second cleaning instrument to a first end of a connector, wherein the second cleaning instrument is positionable between a stowed position in which the second cleaning instrument is positioned within the storage gap and an operable position in which the second cleaning instrument extends from second end of the handle; -20-37648-227 WW/NP1811/USattaching a third cleaning instrument to a second end of the connector, wherein the third cleaning instrument is positionable between a stowed position in which the third cleaning instrument is positioned within the storage gap and an operable position in which the third cleaning instrument extends from the second end of the handle; and rotatably connecting the connector to the handle to allow the second cleaning instrument and the third cleaning instrument to rotate relative to the handle. Yingjian teaches the second and third cleaning instruments are rotatably coupled to the handle and pivot between stowed and in-use positions (Refer to Figures 8 and 10 and paragraphs 0053 and 0057).


    PNG
    media_image1.png
    624
    487
    media_image1.png
    Greyscale

Regarding claim 26, Yingjian discloses forming first and second arms (arms formed by portion of the handle to the left and right of the storage gap) of the handle, the first and second arms extending along the longitudinal axis and defining the storage gap therebetween, wherein the first and second arms each have a length greater than the length of the second cleaning instrument and the third cleaning instrument. In order for the instruments to rotate into the gap as shown by dashed lines in Figures 8 and 10, and in turn be stored in the storage gap, the gap must be at least slightly larger than the tools themselves, because if the gap were exactly the same size as the tool, the tool would not fit into the gap and would not be capable to rotating to the extent intended by Yingjian.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jimenez et al. (US 20110135379).
Regarding claim 17, Jimenez et al. disclose a dental cleaning tool (Refer to Figures 1-18) comprising: a handle (510,520) defining a longitudinal axis (X), the handle having a first end (end near 520) and an opposing second end (end near 550), wherein the handle includes a first arm (one of 514) and a second arm (other of 514) defining a storage gap (550) therebetween; a first cleaning instrument (530) attached to the first end of the handle; a second cleaning instrument (605,605A) at the second end of the handle; a rotational joint (505, 606) attaching the second cleaning instrument to the handle, wherein the rotational joint allows the second cleaning instrument to rotate relative to the handle for selective positioning of the second cleaning instrument between a stowed position in which the second cleaning instrument is positioned in the storage gap between-19-37648-227WW/NP1811/US the first and second arms and an operable position in which the second cleaning instrument extends beyond the second end of the handle; and a retaining mechanism (snap fit Refer to paragraph 0048 and Figures 1-11, or 544A,662A,661A Refer to Figures 12-18) configured to retain the second cleaning instrument in at least one of the operable position and the stowed position.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yingjian and Getgey et al. (US 20060054180).
Regarding claim 4, Yingjian discloses the dental cleaning tool of claim 1 above; however, Yingjian does not disclose the first cleaning instrument comprises a floss assembly including a first arm, a second arm extending substantially perpendicularly relative to the longitudinal axis, and at least one floss strand extending between the first arm and the second arm. Yingjian provides a toothbrush head as the first cleaning instrument. Getgey et al. discloses a dental cleaning tool (Refer to Figures 13-14) having a toothbrush portion (362) on one end of a handle, where a floss assembly extends therefrom to form a toothbrush and flosser head combination. The floss assembly provides a first arm (one of arms 250 extending from 244/210) and a second arm (other of arms 250 extending from 244/210) extending substantially perpendicularly relative to the longitudinal axis, and at least one floss strand (252) extending between the first arm and the second arm (Refer to Figures 13 and 14). Getgey et al. teach this configuration permits simultaneous flossing and brushing of the teeth (Refer to paragraph 0093). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yingjain such that the first cleaning instrument include a floss assembly including a first arm, a second arm extending substantially perpendicularly relative to the longitudinal axis, and at least one floss strand extending between the first arm and the second arm as taught by Getgey et al.  to permit simultaneous flossing and brushing of the teeth. 

Claims 7-15, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yingjian and Jimenez et al. (US 20110135379).
Regarding claims 7-10, Yingjian discloses the dental cleaning tool of claim 1 above, wherein the handle includes at least one arm (right and left arms formed by portions of handle adjacent the storage gap, Refer to Figures 8 and 10 and annotated figure provided in rejection above) having an inner surface (surface directly adjacent the storage gap), an outer surface (surface forming part of the exterior of the handle, opposite the interior surface); however, Yingjian does not disclose the connector includes a coupling mechanism including a pair of prongs that are sized to fit in an opening defined by the handle, the prongs each include a protrusion on a distal end that has a diameter larger than a base of the respective prong, an opening defined between the inner and outer surfaces of the arm of the handle, the opening having a first diameter at the inner surface and a second diameter at the outer surface, wherein the first diameter is smaller than the second diameter, the prongs are configured for insertion into the opening to form a rotational joint, and wherein the protrusions are configured to engage with the second surface when the prongs are positioned in the opening.  Yingjian provides a pin hinge as the connection mechanism. Jimenez et al. disclose a similar dental cleaning tool having a first cleaning tool (500) at a first end of the handle (510,520) and a second cleaning tool (605) attached to the second end of the handle, where the second cleaning tool is rotatably mounted to the handle to permit stowing of the tool in a storage gap defined by the handle (Refer to Figures 1-18). Jimenez et al. teach the coupling mechanism may be a hinge, magnetic pivot, male/female structure, etc. (Refer to last sentence of paragraph 0049). The depicted embodiments provide the coupling mechanism between the second cleaning tool and the handle as a set of male prongs (505) and female openings (606), where the prongs may be on either the handle or the connector portion of the tool, and the openings may be on either the connector portion or the handle, respectively, to permit the rotatable coupling between the structures (Refer to paragraph 0049 where Jimenez et al. explain the location of the male/female element may be alternated). Jimenez et al. further teach the prongs (505) may have any shape and structure including “conical, rod-like, hemi-spherical or irregular” and the openings (606) take on any shape that matingly corresponds with the protuberances. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the rotating coupling of the dental cleaning tool of Yingjain for a male/female rotational joint such that the connector including a pair of prongs and an opening defined between the inner and outer surfaces of the arm of the handle sized such that the prongs fit into the opening to form a rotational joint, as Jimenez et al. demonstrate these two rotation joints/connections are art-recognized functional equivalents which can be used interchangeably. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the prongs and opening, such that the prongs have a base and a protrusion on a distal end to define a larger diameter than at the base thereof, and the opening having a first diameter at the inner surface and a second diameter at the outer surface, wherein the first diameter is smaller than the second diameter, as Jimenez et al. explain the prongs and openings can have any shape so long as they correspond so as to mate. A change in shape is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 11, the combination of Yingjain and Jimenez et al. disclose the dental cleaning tool of claim 10 above, wherein the connector is attached to the handle at a pivot point at the rotational joint, and wherein the connector is rotatable 360 degrees about the pivot point.  
Regarding claims 12-15, Yingjain discloses the dental cleaning tool of claim 1; however, Yingjain does not disclose a retaining mechanism including at least one concave detent formed on an inner surface of the handle and at least one protrusion formed on the connector, the protrusion being sized and shaped to engage with the concave detent and resist rotation of the connector relative to the handle so as to retain the second cleaning instrument in the operable position when the third cleaning instrument is in the stowed position such that the second cleaning instrument and the third cleaning instrument are aligned with the longitudinal axis of the handle. Jimenez et al. disclose a similar dental cleaning tool having a first cleaning tool (500) at a first end of the handle (510,520) and a second cleaning tool (605) attached to the second end of the handle, where the second cleaning tool is rotatably mounted to the handle to permit stowing of the tool in a storage gap defined by the handle (Refer to Figures 1-18). Jimenez et al. teach the second cleaning tool pivots between an in-use position, as shown in Figures 6,11 and 18, where another surface 601 is stowed, and a stowed position, as shown in Figures 1, 2 and 8, where the other surface 601 is exposed and the second cleaning tool is stowed. In each configuration/position, a retaining mechanism is employed to securely maintain the configurations. The retaining mechanism (Refer to paragraphs 0048 (describes snap fit), 0086, 0090 and Figures 12-18) of Jimenez et al. is provided between the inner surface of the handle and portions of the connector via a protrusion (554A) and concave detent (661A,662A). Jimenez et al. provide the detents on the respective portions of the connector and a protrusion on the inner surface of the handle; however, one of ordinary skill in the art understands these structures may be reversed/alternated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yingjian to include a retaining mechanism between the inner surface of the handle and the connector, the retaining mechanism being at least one protrusion and at least one concave detent, as taught by Jimenez et al. in order to secure the tools in the in-use and stowed positions. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the at least one protrusion and the at least one detent such that the positioned be switched, as is it understood that the positions may be alternated/reversed as the engagement will be maintained, and it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 23, Yingjain discloses the dental cleaning tool of claim 22; however, Yingjain does not disclose wherein the rotatably connecting the connector to the handle comprises positioning a pair of prongs on the connector in an opening in the handle.  Yingjian provides a pin hinge as the connection mechanism. Jimenez et al. disclose a similar dental cleaning tool having a first cleaning tool (500) at a first end of the handle (510,520) and a second cleaning tool (605) attached to the second end of the handle, where the second cleaning tool is rotatably mounted to the handle to permit stowing of the tool in a storage gap defined by the handle (Refer to Figures 1-18). Jimenez et al. teach the coupling mechanism may be a hinge, magnetic pivot, male/female structure, etc. (Refer to last sentence of paragraph 0049). The depicted embodiments provide the coupling mechanism between the second cleaning tool and the handle as a set of male prongs (505) and female openings (606), where the prongs may be on either the handle or the connector portion of the tool, and the openings may be on either the connector portion or the handle, respectively, to permit the rotatable coupling between the structures (Refer to paragraph 0049 where Jimenez et al. explain the location of the male/female element may be alternated). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the rotating coupling of the dental cleaning tool of Yingjain for a male/female rotational joint such that the connector including a pair of prongs and an opening defined in the handle sized such that the prongs fit into the opening to form a rotational joint, as Jimenez et al. demonstrate these two rotation joints/connections are art-recognized functional equivalents which can be used interchangeably.
Regarding claim 25, Yingjain discloses the dental cleaning tool of claim 22; however, Yingjain does not disclose positioning at least one of a protrusion and a detent on the handle to retain the second cleaning instrument in the operable position.  Jimenez et al. disclose a similar dental cleaning tool having a first cleaning tool (500) at a first end of the handle (510,520) and a second cleaning tool (605) attached to the second end of the handle, where the second cleaning tool is rotatably mounted to the handle to permit stowing of the tool in a storage gap defined by the handle (Refer to Figures 1-18). Jimenez et al. teach the second cleaning tool pivots between an in-use position, as shown in Figures 6,11 and 18, where another surface 601 is stowed, and a stowed position, as shown in Figures 1, 2 and 8, where the other surface 601 is exposed and the second cleaning tool is stowed. In each configuration/position, a retaining mechanism is employed to securely maintain the configurations. The retaining mechanism (Refer to paragraphs 0048 (describes snap fit), 0086, 0090 and Figures 12-18) of Jimenez et al. is provided between the inner surface of the handle and portions of the connector via a protrusion (554A) and concave detent (661A,662A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yingjian to include a protrusion the handle to retain the second cleaning instrument in the operable position, as taught by Jimenez et al. in order to effectively secure and maintain the second tool in the in-use position and prevent undesired movement thereof. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yingjian.
Regarding claim 24, Yingjian discloses the method of claim 22; however, regarding the embodiment of Figures 8 and 10, Yingjian does not disclose the attaching the first cleaning instrument to the first end of the handle comprises integrally forming the first cleaning instrument and the handle.  Yingjian provided embodiments where the first cleaning instrument is integral with the handle as shown in Figures 3, 6 and 9 as well as configurations where the first cleaning instrument is pivotably mounted on the handle. The embodiment of Figure 6 is very similar to that of Figures 8 and 10 but it provides integral formation of the first cleaning instrument and the handle. Therefore, because these two configurations were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the pivoting first cleaning implement configuration for the integral configuration. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez et al.
Regarding claims 18 and 19, Jimenez et al. disclose the dental cleaning tool of claim 17 above. Jimenez et al. also disclose the retaining mechanism includes a concave detent (662A, 661A) and a protrusion (554A) configured to engage the concave detent; however, Jimenez et al. provide the protrusion on the inner surface of the handle instead of the detent. It is well-known and understood that the position of male-female engaging elements may be reversed/alternated as a matter of choice; Jimenez et al. recognize such in paragraph 0049 with regard to the position of the protuberance 505 and depression 606 forming the rotational joint (“the male/female structures could of course be alternated”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retaining mechanism of Jimenez et al. such that the location of the protrusion and detent be reversed/alternated, since it has been held that rearranging parts of an invention involves only routine skill in the art.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez et al. and Quigley et al. (US 20120167319).
Regarding claims 20 and 21, Jimenez et al. disclose the dental cleaning tool of claim 17 above; however, Jimenez et al. do not disclose a third cleaning instrument attached to the second cleaning instrument and configured to rotate relative to the handle when the second cleaning instrument is switched between the operable position and the stowed position.  It is well-known and conventional in the art for the proximal end portions of dental cleaning tools to be provided with textured surfaces for scraping the tongue, massaging the gums, cleaning oral tissue, etc. as demonstrated by Quigley et al. (Refer to Figures 1 and 6-9). Quigley et a. disclose a dental cleaning tool having a proximal end portion with a texture surface 80, as best shown in Figures 1 and 9, for contact with the oral cavity (Refer to paragraph 0038). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dental cleaning tool of Jimenez et al. such that the exposed portion of 600 (portion at 622/623/portion between 601Aand 661A) defining a proximal end portion of the tool be provided with a textured surface, as taught by Quigley et al. (thus forming a third dental cleaning instrument) in order to permit a user to scrap, massage and gently clean oral tissues such as the tongue, gums, etc. in turn increasing the versatility of the device and allowing the device to achieve greater cleaning capabilities.  The combination of Jimenez et al. and Quigley et al. provide a third cleaning instrument attached to the second end of the connector and configured to rotate relative to the handle such that when the second cleaning instrument is switched between the stowed and operable positions, the third cleaning instrument switches between the operable (i.e. position where third cleaning instrument extends from the second end of the handle) and the stowed (i.e. position in which the third cleaning instrument is positioned in the storage gap between the first and second arms) positions.  

Claims 1-3, 7-16 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable Jimenez et al. (US 8491210) and Quigley et al. (US 20120167319).
Regarding claim 1, Jimenez et al. disclose a dental cleaning tool comprising: a handle (510,520) defining a longitudinal axis (X) and a storage gap (550), the handle having a first end (end near 530) and an opposing second end (end near 550); a first cleaning instrument (530) extending from the first end of the handle; a second cleaning instrument (605,605A) positionable between a stowed position in which the second cleaning instrument is positioned within the storage gap and an operable position in which the second cleaning instrument extends from second end of the handle; a connector (portion of 600 opposing end portions thereof) having a first end and an opposing second end and defining a connector axis, wherein the second cleaning instrument (605,605A) is connected to the first end of the connector; the connector is rotatably connected to the handle for selectively positioning the second cleaning instrument relative to the handle. However, Jimenez et al. do no disclose third cleaning instrument is connected to the second end of the connector, wherein the second cleaning instrument is in the operable position when the third cleaning instrument is in the stowed position in which the third cleaning instrument is positioned within the storage gap and the third cleaning instrument is in the operable position extending from the second end of the handle when the second cleaning instrument is in the stowed position. It is well-known and conventional in the art for the proximal end portions of dental cleaning tools to be provided with textured surfaces for scraping the tongue, massaging the gums, cleaning oral tissue, etc. as demonstrated by Quigley et al. (Refer to Figures 1 and 6-9). Quigley et a. disclose an dental cleaning tool having a proximal end portion with a texture surface 80, as best shown in Figures 1 and 9, for contact with the oral cavity (Refer to paragraph 0038). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dental cleaning tool of Jimenez et al. such that the exposed portion of 600 (portion at 622/623/portion between 601Aand 661A) defining a proximal end portion of the tool be provided with a textured surface, as taught by Quigley et al. (thus forming a third dental cleaning instrument) in order to permit a user to scrap, massage and gently clean oral tissues such as the tongue, gums, etc. in turn increasing the versatility of the device and allowing the device to achieve greater cleaning capabilities. The combination of Jimenez et al. and Quigley et al. provide a third cleaning instrument attached to the second end of the connector and configured to rotate relative to the handle such that when the second cleaning instrument is switched between the stowed and operable positions, the third cleaning instrument switches between the operable (i.e. position where third cleaning instrument extends from the second end of the handle) and the stowed (i.e. position in which the third cleaning instrument is positioned in the storage gap between the first and second arms) positions.  
Regarding claim 2, the combination of Jimenez et al. and Quigley et al. the dental cleaning tool of claim 1, wherein the connector extends along the longitudinal axis when one of the second cleaning instrument and the third cleaning instrument is positioned within the storage gap. (Refer to Figures 1-18 of Jimenez et al). 
Regarding claim 3, the combination of Jimenez et al. and Quigley et al. the dental cleaning tool of claim 1, wherein the storage gap has a length greater than a length of each of the second cleaning instrument and the third cleaning instrument such that the second cleaning instrument and the third cleaning instrument fit entirely within the storage gap (Refer to Figures 1-18 of Jimenez et al).  
Regarding claim 7, the combination of Jimenez et al. and Quigley et al. the dental cleaning tool of claim 1, Jimenez et al. further disclose the connector includes a coupling mechanism, wherein the coupling mechanism includes a pair of prongs (505, 505A) that are sized to fit in an opening (606,606A) defined by the handle (Refer to Figures 1-18 and paragraph 0049 which explains the position of the prongs and opening may be alternated).  
Regarding claims 8-10, the combination of Jimenez et al. and Quigley et al. the dental cleaning tool of claim 7, Jimenez et al. further disclose the handle includes at least one arm having an inner surface, an outer surface, and an opening defined therebetween Jimenez et al. further teach the prongs (505) may have any shape and structure including “conical, rod-like, hemi-spherical or irregular” and the openings (606) take on any shape that matingly corresponds with the protuberances. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the prongs and opening, such that the prongs have a base and a protrusion on a distal end to define a larger diameter than at the base thereof, and the opening having a first diameter at the inner surface and a second diameter at the outer surface, wherein the first diameter is smaller than the second diameter and the protrusions are configured to engage with the second surface when the prongs are positioned in the opening as Jimenez et al. explain the prongs and openings can have any shape so long as they correspond so as to mate. A change in shape is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 11, the combination of Jimenez et al. and Quigley et al. the dental cleaning tool of claim 10, Jimenez et al. further disclose the connector is attached to the handle at a pivot point at the rotational joint, and wherein the connector is rotatable 360 degrees about the pivot point (Refer to Figures 1-18).
Regarding claim 12, the combination of Jimenez et al. and Quigley et al. the dental cleaning tool of claim 10, wherein the dental cleaning tool comprises a retaining mechanism (snap engagement Refer to paragraph 0048 of Jimenez et al. or 554A,661A,662A Refer to paragraphs 0086 and 0090) to retain one of the second cleaning-18-37648-227WW/NP1811/US instrument and the third cleaning instrument in the operable position while the other of the second cleaning instrument and the third cleaning instrument is in the stowed position.  
Regarding claims 13-15, the combination of Jimenez et al. and Quigley et al. the dental cleaning tool of claim 10. Jimenez et al. teach the retaining mechanism of Figures 12-18 provides engagement between the inner surface of the handle and portions of the connector via a protrusion (554A) and concave detent (661A,662A), the protrusion being sized and shaped to engage with the concave detent and resist rotation of the connector relative to the handle. Jimenez et al. provide the detents on the respective portions of the connector and a protrusion on the inner surface of the handle; however, one of ordinary skill in the art understands these structures may be reversed/alternated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of combination of Jimenez et al. and Quigley et al. such that the location of the at least one protrusion and the at least one detent be switched, as is it understood that the positions may be alternated/reversed as the same effective engagement will be maintained, and it has been held that rearranging parts of an invention involves only routine skill in the art. 
Regarding claim 22, Jimenez et al. disclose a method for assembling a dental cleaning tool, the method comprising: providing a handle (510,520) defining a longitudinal axis (X) and a storage gap (550), the handle having a first end and an opposing second end; attaching a first cleaning instrument (530) to the first end of the handle; attaching a second cleaning instrument (605,605A) to a first end of a connector (portion of 600 excluding end portions thereof), wherein the second cleaning instrument is positionable between a stowed position in which the second cleaning instrument is positioned within the storage gap and an operable position in which the second cleaning instrument extends from second end of the handle and rotatably connecting the connector to the handle to allow the second cleaning instrument to rotate relative to the handle. However, Jimenez et al. do not disclose a third cleaning instrument at a second end of the connector, wherein the third cleaning instrument is positionable between a stowed position in which the third cleaning instrument is positioned within the storage gap and an operable position in which the third cleaning instrument extends from the second end of the handle. It is well-known and conventional in the art for the proximal end portions of dental cleaning tools to be provided with textured surfaces for scraping the tongue, massaging the gums, cleaning oral tissue, etc. as demonstrated by Quigley et al. (Refer to Figures 1 and 6-9). Quigley et a. disclose an dental cleaning tool having a proximal end portion with a texture surface 80, as best shown in Figures 1 and 9, for contact with the oral cavity (Refer to paragraph 0038). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of assembling the dental cleaning tool of Jimenez et al. such that the exposed portion of 600 (portion at 622/623/portion between 601Aand 661A) defining a proximal end portion of the tool be provided with a textured surface, as taught by Quigley et al. (thus forming a third dental cleaning instrument) in order to permit a user to scrap, massage and gently clean oral tissues such as the tongue, gums, etc. in turn increasing the versatility of the device and allowing the device to achieve greater cleaning capabilities. The combination of Jimenez et al. and Quigley et al. provide a third cleaning instrument attached to the second end of the connector and configured to rotate relative to the handle such that when the second cleaning instrument is switched between the stowed and operable positions, the third cleaning instrument switches between the operable (i.e. position where third cleaning instrument extends from the second end of the handle) and the stowed (i.e. position in which the third cleaning instrument is positioned in the storage gap between the first and second arms) positions.  
Regarding claim 23, the combination of Jimenez et al. and Quigley et al. disclose  the method of claim 22, wherein rotatably connecting the connector to the handle comprises positioning a pair of prongs (505, 505A) on the connector in an opening (606,606A) in the handle (Refer to paragraph 0049 where Jimenez et al. explain the location of the male/female element may be alternated).
Regarding claim 24, the combination of Jimenez et al. and Quigley et al. disclose the method of claim 22, wherein attaching the first cleaning instrument to the first end of the handle comprises integrally forming the first cleaning instrument and the handle (Refer to Figures 1-18). Jimenez et al. provide the first cleaning instrument (530) integral with the handle (510,520).  
Regarding claim 25, the combination of Jimenez et al. and Quigley et al. disclose the method of claim 22, Jimenez et al. further disclose positioning a protrusion (554A) on the handle to retain the second cleaning instrument in the operable position (Refer to Figures 12-18).
Regarding claim 26, the combination of Jimenez et al. and Quigley et al. disclose the method of claim 22, Jimenez et al. further disclose forming first and second arms (514) of the handle, the first and second arms extending along the longitudinal axis and defining the storage gap (550) therebetween (Refer to Figures 1-18). The combination of Jimenez et al. and Quigley et al. further provide the first and second arms each have a length greater than the length of the second cleaning instrument and the third cleaning instrument.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jimenez et al. and Quigley et al. as applied to claim 1 above, and further in view of Getgey et al. (US 20060054180).
Regarding claim 4, the combination of Jimenez et al. and Quigley et al.the dental cleaning tool of claim 1 above; however, the combination does not disclose the first cleaning instrument comprises a floss assembly including a first arm, a second arm extending substantially perpendicularly relative to the longitudinal axis, and at least one floss strand extending between the first arm and the second arm. The combination of Jimenez et al. and Quigley et al. provides a toothbrush head as the first cleaning instrument. Getgey et al. discloses a dental cleaning tool (Refer to Figures 13-14) having a toothbrush portion (362) on one end of a handle, where a floss assembly extends therefrom to form a toothbrush and flosser head combination. The floss assembly provides a first arm (one of arms 250 extending from 244/210) and a second arm (other of arms 250 extending from 244/210) extending substantially perpendicularly relative to the longitudinal axis, and at least one floss strand (252) extending between the first arm and the second arm (Refer to Figures 13 and 14). Getgey et al. teach this configuration permits simultaneous flossing and brushing of the teeth (Refer to paragraph 0093). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination of Jimenez et al. and Quigley et al.such that the first cleaning instrument include a floss assembly including a first arm, a second arm extending substantially perpendicularly relative to the longitudinal axis, and at least one floss strand extending between the first arm and the second arm as taught by Getgey et al.  to permit simultaneous flossing and brushing of the teeth. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TATIANA L NOBREGA/           Primary Examiner, Art Unit 3799